Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Soules on 1/28/2021.

The application has been amended as follows: 

1. (Currently Amended) A system comprising:
an analyzer connected to a radio frequency port of a device under test wherein said device under test comprises a mixer;
an additional external device connected to said analyzer via a radio frequency port of said additional external device, and connected to said device under test, wherein said additional external device comprises an additional mixer;
a local oscillator connected to a local oscillator port of said device under test and a local oscillator port of said additional external device, via a power divider; and
a first switch connecting said device under test to a second switch, a third switch connecting the additional external device to the second switch, wherein the second switch connects the first switch and the third switch to a vector voltmeter.

2. (Original) The system of claim 1 further comprising:
	a reference generator connected to said vector voltmeter.



4. (Cancelled) 

5. (Original) The system of claim [[4]] 1 wherein said mixer comprises a microwave mixer and said additional mixer comprises an additional microwave mixer.

6. (Original) The system of claim 1 wherein said analyzer comprises a vector network analyzer.

7. (Previously Presented) The system of claim 6 where said system further comprises:
	at least one processor; and
	a storage device communicatively coupled to the at least one processor, the storage device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving response data from said vector network analyzer;
calculating a response of said device under test; and
displaying said calculated response of said device under test.

8. (Cancelled)

9. (Cancelled)

10. (Cancelled)

11. (Cancelled)

12. (Cancelled)

13. (Cancelled)


	measuring a forward sum of a phase response of a device under test and a phase response of an additional device with a first switch in a second position and a third switch in a first position wherein said device under test comprises a mixer and said additional device comprises an additional mixer; 
	measuring a phase response of a test channel with the device under test wherein the test channel comprises a path from an IF port of the device under test to an input of a vector voltmeter through a first switch in a first position and a second switch in a first position;
	measuring a phase response of a reference channel with the additional device wherein the reference channel comprises a path from an IF port of the additional device to the input of the vector voltmeter through a second switch in a second position and the third switch in a second position;
	interchanging a position of said device under test and said additional device in order to preserve a direction of frequency conversion in said device under test and said additional device during a reverse measurement; and place the additional external device in the test channel;
	measuring a reverse sum of the phase response of said device under test and the phase response of said additional device with a first switch in a second position and a third switch in a first position; 
measuring a phase response of the test channel with the additional device, wherein the test channel comprises a path from an IF port of the additional device to the input of a vector voltmeter through the first switch in the first position and the second switch in the first position;
measuring a phase response of an IF channel  with a vector network analyzer; and
	calculating a response of said device under test.

15. (Original) The method of claim 14 further comprising:
	calibrating a measurement system.

16. (Previously Presented) The method of claim 14 further comprising:

measuring the reference channel’s phase response relative to the arbitrary phase response generated by the reference generator using the vector voltmeter.

17. (Previously Presented) The method of claim 14 wherein a phase response further comprises a magnitude response.

18. (Cancelled) 

19. (Original) The method of claim  14 wherein said mixer comprises a microwave mixer and said additional mixer comprises an additional microwave mixer.

20. (Original) The method of claim 14 further comprising:
	displaying said calculated response of said device under test with a computer system.

Allowable Subject Matter
Claims 1-3, 5-7, 14-17 and 19-20 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a system and method comprising an analyzer connected to a device under test comprising a mixer, an additional external device comprising an additional mixer, and a first switch connecting said device under test to a second switch, a third switch connecting the additional external device to the second switch, wherein the second switch connects the first switch and the third switch to a vector voltmeter, in combination with all other limitations of claim 1.
Claims 2-3, 5-7, definite and enabled by the specification, are allowed through a dependence on allowed claim 1.
Regarding claim 14, the prior art of record fails to teach or suggest a method comprising measuring a phase response of a test channel with the device under test wherein the test channel comprises a path from an IF port of the device under test to an input of a vector voltmeter through a first switch in a first position and a second switch in a first position; measuring a phase response of a reference channel with the additional device wherein the reference channel comprises a path from an IF port of the additional device to the input of the vector voltmeter through a second switch in a second position and the third switch in a second position; measuring a phase response of the test channel with the additional device, wherein the test channel comprises a path from an IF port of the additional device to the input of a vector voltmeter through the first switch in the first position and the second switch in the first position, in combination with all other limitations of claim 14.
Claims 15-17 and 19-20, definite and enabled by the specification, are allowed through a dependence on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868